Title: To Thomas Jefferson from Joseph Habersham, 21 September 1801
From: Habersham, Joseph
To: Jefferson, Thomas


Sir/
Washington City 21st Septr. 1801.
Soon after I resigned the Office of Post Master General I made some observations to Mr. Madison relative to a judicial appointment rather hastily—my letter declining that appointment having reached you at the same time with Mr. Merediths resignation may have induced you to suppose that I knew of that circumstance and intended it as a hint that I was desirous to succeed him—this was however by no means the case as I did not hear that he had resigned until after my Letter was sent away. Upon a retrospect of the several communications which have taken place between us directly and through Mr. Madison I found that I could not consistent with that respect which I owed to myself accept of any appointment under the present administration and it was in consequence of that retrospect that the judicial appointment was declined—Office is desirable to me, to commence a new business at my time of Life is disagreable and it is not a small sacrifice that is made in leaving my children behind when I return to Georgia a thing necessary on account of their education, but having through life endeavored to support a proper spirit and independence of character I cannot now sacrifice it by accepting the office of Treasurer—Admitting that office was equally important and respectable what assurance could I have that I should not be crowded out by the same unauthorised means which compelled me to resign the office of Post Master General—Sincerity I have always considered to be one of the essential virtues and I should have had no occasion to make this explanation if my observations to Mr. Madison and the circumstance of the Letter had not occurrd
It is due to the former administration’s to mention in this place that I had their cordial support and that the officers of the government left the entire management of the department where the Law places it, in its head; without any interference—it has never been made neither has the former administration ever attempted to make it an engine of Party
In retiring from Office I carry no resentments with me and I hope your administration will prove beneficial to the community and honorable to yourself.
I am with great respect Sir yr mo obedt. svt
Jos Habersham
I sent your letter to Mr. Dawson by the first Post for Hancock after I recieved.
